                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,
v                                                            Case No. 19-20107
                                                             Honorable Thomas L. Ludington
RONALD ARTHUR POLK,

                  Defendant.
__________________________________________/

                         ORDER DENYING MOTION TO DISMISS
       On February 27, 2019, an indictment was returned against Defendant Polk for one count

of possession of child pornography involving a prepubescent minor or a minor who had not

attained 12 years of age. ECF No. 1. The jury trial commenced on September 10, 2019.

       Prior to the trial, the Government and the Defendant submitted trial briefs at the request of

the Court. The Government outlined its theory of the case, identified each witness that would be

called, summarized the witnesses’ testimony (including the testimony of R.P. pursuant to FRE

414), and summarized the Defendant’s criminal history that the Government anticipated utilizing

for impeachment pursuant to FRE 609 if the Defendant elected to testify. ECF No. 47. The

Defendant also filed a trial brief outlining his defense which was that other family members living

in his house were responsible for the child pornography searches (“…the members of the family

living with Mr. Polk all shareded (sic) computers and his children knew his passwords and user

names. Everyone in the house had access to all of Mr. Polk’s internet accounts because they knew

his passwords.”). ECF No. 48 at PageID.155.

       Michigan State Police Computer Analyst Brian Pitt testified during the government’s case

about the computer devices seized from the Defendant’s residence and the preliminary triage of

the devices for forensic review. He testified that he found over 4,000 images of suspected child
pornography on two of the three devices. Officer Pitt was cross examined by defense counsel who

elicited testimony from Pitt that he identified a malicious virus on one laptop identified as

Government’s Exhibit 1 and a Windows Loader identified as a tool that could facilitate unwanted

behavior located on Government Exhibit 2, a hard drive located on the Defendant’s premises.

       Government counsel was apparently surprised to learn during Officer Pitt’s cross-

examination about the virus and the Windows Loader, as she did not recall that information in

Officer Pitt’s report. At the end of the first day of the government’s case, government’s counsel

reviewed the reports and did not locate any reference to the viruses. Government counsel then

inquired of Officer Pitt who explained that he had run a virus scan after he completed his initial

forensic report. He then prepared a one-page supplemental summary of his findings, dated

December 17, 2018, which was never furnished to the government counsel. Government counsel

obtained a copy of that supplemental report the afternoon of the second day of the government’s

case, on September 12, 2019, and furnished it to defense counsel. Pitt’s report stated in two, four,

and six lines paragraphs, respectively, that he had conducted a virus scan using Microsoft

Windows Defender on the Government’s Exhibit 1 and had located two Trojan viruses on the

device that were both located in a single zip (compressed) file. The virus was a program that could

be dangerous and execute commands from an attacker. He also ran a virus scan on the

Government’s Exhibit 2 and located a virus called Windows Loader.exe, which he classified as a

tool that had potentially unwanted behavior. At the time the supplemental report was provided to

the defense, Special Agent Douglas Smith was testifying in the government’s case.

       On the third day of the government’s case, September 13, 2019, Defendant moved to

dismiss, alleging that the disclosure of Pitt’s report during trial was prejudicial. See ECF No. 51 at

PageID.165-170. The motion was filed by defense counsel late on September 12, 2019. The Court



                                                -2-
did not dismiss the indictment. It did direct the government to make Officer Pitt available to

defense counsel for consultation about the content of his supplemental report. Defense counsel

also telephoned Mr. Kelly, his retained forensic expert. The defense did not intend to call Mr.

Kelly as an opinion witness. The government then completed its direct examination of FBI Special

Agent Smith, addressing in great detail the Trojan viruses found on Exhibit 1 in the zip file. Special

Agent Smith explained the viruses were present on the computer in the zip file, but that it had not

been installed or deployed on the computer, and that accordingly it was of no consequence. He

also testified about the malware and adware he had found on other devices and the potential

consequences of those programs. During the cross examination of Special Agent Smith, defense

counsel extensively inquired about Pitt’s findings in his supplemental report. The presence of

Trojan viruses, malware, and adware did not affect the special agent’s opinion that the Defendant

was the computer operator who searched for and observed the child pornography.

       Defendant then called Officer Pitt during his case in chief and reviewed his supplemental

report findings, including the potential consequences of these viruses on his conclusions. Pitt

testified that the Trojan viruses had no effect on the computer, as they were contained in the zip

file and not installed. He also testified that the Windows Loader.exe could potentially result in

unwanted popups, which could redirect the computer operator to unwanted websites, but that more

than half of the searches were conclusively initiated by the computer operator. He also testified

that the time of the searches for pornographic material and the searches for non-pornographic

material suggested that the searches were initiated by the computer operator.

                                                  I.

       The Brady rule imposes “a general obligation upon the government to disclose evidence

that is favorable to the accused and material to guilt or punishment.” United States v. Presser, 844



                                                -3-
F.2d 1275, 1281 (6th Cir. 1988). The obligation “encompasses both exculpatory and impeachment

evidence when such evidence is material.” Jells v. Mitchell, 538 F.3d 478, 501 (6th Cir. 2008)

(citing United States v. Bagley, 472 U.S. 667, 676 (1985)). “[T]he government typically is the sole

judge of what evidence in its possession is subject to disclosure.” Presser, 844 F.2d at 1281. When

the government fails to furnish such evidence, suppression of the evidence is a potential remedy,

but should only be done with great caution. As provided by the Sixth Circuit,

       The goal of discovery in criminal trials is to insure a fair and thorough
       determination of defendant’s guilt or innocence. In order to reach this goal,
       suppression of evidence must be viewed as an undesirable remedy reserved for
       cases of incurable prejudice or bad faith conduct demanding punishment by the
       court.

United States v. Maples, 60 F.3d 244, 247 (6th Cir. 1995).

       This is not such a case for a number of reasons. First, Rule 16 primarily governs

information in the government prosecutor’s possession. Officer Pitt’s supplemental report was not

in the government’s possession here. Upon learning of the existence of Pitt’s report, Pitt’s report

was made available for discussion during a recess. Further, defense counsel had the opportunity to

consult with his retained expert and access the information he learned before his cross-examination

of Smith. Additionally, defense counsel recalled Pitt during his case in chief and reviewed the

information with him carefully. There was no articulable prejudice identified by the Defendant

and any possibility of an adverse inference was thoroughly addressed by the defense’s cross-

examination.

       Moreover, the evidence established that the computer operator, who the jury concluded

was the Defendant, had been using virus detection software himself. Because the defense never

intended to call an opinion witness specialized in the field of digital technology, the government




                                               -4-
did not know whether the opinion witness or the computer operator also located the viruses,

malware, and adware before the disclosure of Officer Pitt’s report.

                                               II.

       Accordingly, it is ORDERED that Defendant’s motion to dismiss, ECF No. 51, is

DENIED.



               Dated: September 24, 2019                    s/Thomas L. Ludington
                                                            THOMAS L. LUDINGTON
                                                            United States District Judge




                                               -5-
